HCIM Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 March 17, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: HCIM Trust (the “Trust”) File Nos.: 333-190020 and 811-22871 Dear Sir or Madam: On behalf of the Trust and its series, the Hatteras Disciplined Opportunity Fund (the “Fund”), attached please find a Preliminary Proxy Statement to solicit shareholder approval for a new sub-advisory agreement with the Fund’s current sub-advisor as a result of an anticipated change in control of the sub-advisor. If you have any questions regarding the enclosed, please do not hesitate to contact Michael D. Barolsky at U.S. Bancorp Fund Services, LLC, the Fund’s administrator, at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Stacie L. Lamb Stacie L. Lamb, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator for HCIM Trust
